Citation Nr: 0402075	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-06 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



REMAND

The veteran had active military service from October 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the above 
claim.

The Board concludes VA has a further duty to assist the 
veteran in developing this claim because the record shows 
there are records outstanding from the Social Security 
Administration (SSA).  A copy of the 1986 letter awarding 
benefits to the veteran is in the file, but the disorder(s) 
upon which benefits were granted was not indicated.  Prior 
documents from the SSA dated in 1985 suggest the claim for 
disability benefits was based solely on nonservice-connected 
multiple sclerosis, but a 2000 employment feasibility study 
suggests the award was also based on psychiatric 
symptomatology.  It is not known whether additional records 
from SSA would be relevant to the current claim, but VA is 
required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Since it is necessary to remand this case to obtain the 
veteran's records from the SSA, his most recent VA treatment 
records should be obtained and he should be afforded another 
VA examination so that the record will be complete as to the 
current status of his PTSD.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  Accordingly, this 
case is remanded for the following:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.  Continue to 
request these records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  Obtain the veteran's medical records 
from the VA facility in Pensacola for all 
psychiatric outpatient treatment and 
hospitalization from November 2002 to the 
present.  Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  After obtaining the additional 
medical evidence described above, to the 
extent it is available, then schedule the 
veteran for a VA psychiatric examination.  
Provide the claims file to the examiner 
for review.

The examiner should conduct any and all 
testing necessary to obtain medical 
information concerning the current 
severity of the veteran's service-
connected PTSD and any associated 
psychiatric disorder(s) present.  A 
Global Assessment of Functioning (GAF) 
score should be assigned.


4.  Then, after ensuring the VA 
examination report is complete, 
readjudicate the claim.  If any such 
action does not resolve it, issue the 
veteran and his attorney a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


